By the Court ;
—It does not even appear, that the Clerk, who made the entries, was in the service, of the plaintiff at thtime the transactions took place; nor does any witness substantiate the transactions themselves upon oath. We are always inclined to be, liberal its the admission of evidence upon commercial controversies; but to establish a book, or the copies of entries in a book, kept under Rich circumstances, would be giving too great a latitude for deception, and, if drawn into precedent might prove a pernicious innovation upon the rules of law. The evidence cannot, therefore, be received.